        Case 6:20-cv-00454-ADA Document 76-1 Filed 04/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
DEVELOPMENT,

                      Plaintiff,                  Civil Action No. 6:20-cv-454-ADA

              v.

MICROSOFT CORPORATION,

                      Defendant.


  [PROPOSED] ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF
      TIME TO RESPOND TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       The Court, having considered the Unopposed Motion of Defendant Microsoft

Corporation for Extension of Time to Respond to Plaintiff’s First Amended Complaint (Dkt. No.

76), hereby ORDERS that the motion is GRANTED.

       Defendant’s deadline to respond to Plaintiff’s Amended Complaint is extended up to and

including April 21, 2021.



       SIGNED this _________ day of _________________ 2021.




                                               ___________________________________
                                               HONORABLE ALAN D ALBRIGHT
                                               UNITED STATES DISTRICT JUDGE
